                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAHNAWAZ MATHIAS,                       :     CASE NO. 1:16-CV-01338
                                         :
                      Plaintiff          :
                                         :
               v.                        :     (Chief Magistrate Judge Schwab)
                                         :
YORK COUNTY, et al.,                     :
                                         :
                      Defendants         :

                                      ORDER
                                  February 12, 2019



      In accordance with the Memorandum issued this date, IT IS ORDERED that

Mathias’s motion for partial summary judgment (doc. 55) is DENIED, and the

defendants’ motion for summary judgment (doc. 58) is GRANTED as to Counts I,

II, III, and IX of the amended complaint. The Clerk of Court shall defer entry of

judgment until the conclusion of the entire case.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge
